DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. PG Pub. No. 20190179373 A1 by Cheng et al. in view of U.S. PG Pub. No. 20180150112 A1 Aoki et al.
As to Claim 1 Cheng teaches a foldable mobile terminal [Cheng, Para 43, Mobile terminal], comprising: 
a shell assembly [Cheng, Fig. 1], comprising a first shell [Cheng, Fig. 3, Item 31] and a second shell [Cheng, Fig. 3, Item 32];

a second rotation assembly [Cheng, Fig. 1, Rotation assembly that rotates around shaft 12], at least partially received in the second shell and able to slide towards or away from the second shell [Cheng, Fig. 1 and Para 44];
a joining sheet [Cheng, Figs. 8-9 and Para 54-57, Belt 7] and two pressing elements [Cheng, Figs. 8-9 and Para 54-57, Connector 72 and connector 73], wherein the joining sheet crosses over the first rotation assembly and the second rotation assembly [Cheng, Figs. 8-9 and Para 54-57, Belt 7 crosses over the two rotation assemblies], and 
a flexible display screen [Cheng, Fig. 3, Item 100], arranged on the first shell [Cheng, Fig. 3, Item 31], the second shell [Cheng, Fig. 3, Item 32], and the joining sheet [Cheng, Figs. 8-9 and Para 54-57, Belt 7].
Cheng does not teach the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; one of the two pressing elements is arranged to extend through the first hole to fixedly connect to the first shell and is slidable in the first hole; the other of the two pressing elements is arranged to extend through the second hole to fixedly connect to the second shell and is slidable in the second hole. 
However in analogous art, Aoki teaches the joining sheet [Aoki, Fig. 3, Flexible metal sheet 110] defines a first hole in a first end of the joining sheet [Aoki, Fig. 3, Fastener channel 118 on one side of the sheet 110] and a second hole in a second end of the joining sheet opposite to the first end [Aoki, Fig. 3, Fastener channel 118 on the opposite side]; one of the two pressing 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheng such that the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; one of the two pressing elements is arranged to extend through the first hole to fixedly connect to the first shell and is slidable in the first hole; the other of the two pressing elements is arranged to extend through the second hole to fixedly connect to the second shell and is slidable in the second hole as taught by Aoki in order to improve the design of flexible displays in electronic devices and to protect the devices from over-bending [Aoki, Para 47].
As to Claim 3 Cheng teaches the foldable mobile terminal according to claim 1, wherein the joining sheet has a plurality of through holes spaced apart from each other [Cheng, Fig. 14, Sheet 700 with a plurality of through holes spaced apart from each other].
As to Claim 4 Cheng teaches the foldable mobile terminal according to claim 1, wherein the joining sheet comprises:

a second joining portion, arranged at a second end of the joining sheet, wherein the second joining portion is arranged to connect with the other of the two pressing elements [Cheng, Figs. 8-9 and Para 54-57, Plate 45]; and
a supportive portion, connected between the first and second joining portions, wherein the supportive portion is arranged to support the flexible display screen [Cheng, Figs. 8-9 and Para 54-57, Support bodies 41-44].
As to Claim 5 Cheng teaches the foldable mobile terminal according to claim 4, wherein a bending portion is arranged at an intersection between the supportive portion and each of the first and second joining portions [Cheng, Figs. 8-9 and Para 54-57, Belt 7 with bending portions].
As to Claim 6 Cheng teaches the foldable mobile terminal according to claim 4, wherein a supportive strip is arranged between the first rotation assembly and the second rotation assembly, and the supportive portion is arranged to cross over the supportive strip [Cheng, Fig. 1, Item 1].
As to Claim 7 Cheng teaches the foldable mobile terminal according to claim 6, wherein a fixing structure is arranged on the supportive portion and connected to the supportive strip [Cheng, Fig. 1, Item 1]. 
As to Claim 8 Cheng teaches the foldable mobile terminal according to claim 1, wherein 
the first shell comprises a first front shell [Cheng, Fig. 3, Front of Item 31] and a first back shell engaged with each other [Cheng, Fig. 3, Back of Item 31];

the two pressing elements are configured to connect the two ends of the joining sheet to the first front shell and the second front shell respectively in a slidable manner [Cheng, Figs. 8-9 and Para 54-57, The first support body and the second support body also have corresponding grooves 40 and plates 45, wherein the belt 7 is arranged therein, which can be slightly slid by pulling forces]; and
the flexible display screen Cheng, Fig. 3, Item 100 is disposed on the first front shell [Cheng, Fig. 3, Item 31] and the second front shell [Cheng, Fig. 3, Item 32].
As to Claim 9 Cheng teaches the foldable mobile terminal according to claim 8, wherein the first rotation assembly comprises:
a first sliding plate [Cheng, Fig. 1, Item 21], at least partially received between the first front shell and the first back shell, and able to slide towards or away from the first shell [Cheng, Fig. 1 and Para 44];
a first rotation shaft [Cheng, Fig. 1, Shaft 11], arranged on the first sliding plate [Cheng, Fig. 1, Item 21]; and
a first connection rod [Cheng, Fig. 1, Item 63], wherein a first end of the first connection rod is slidably hinged to the first rotation shaft [Cheng, Fig. 1, Shaft 11], and a second end of the first connection rod is rotatably connected to the first shell [Cheng, Fig. 3, Item 31].
As to Claim 10 Cheng teaches the foldable mobile terminal according to claim 9, wherein 
the first rotation assembly further comprises a first sliding member [Cheng, Fig. 1, Item 61];

the first end of the first connection rod [Cheng, Fig. 1, Item 63] is slidably connected to the first sliding member [Cheng, Fig. 1, Item 61].
As to Claim 11 Cheng teaches the foldable mobile terminal according to claim 8, wherein
the second rotation assembly comprises: 
a second sliding plate [Cheng, Fig. 1, Item 22], at least partially received between the second front shell and the second back shell, and able to slide towards or away from the second shell [Cheng, Fig. 1 and Para 44];
a second rotation shaft [Cheng, Fig. 1, Shaft 12], arranged on the second sliding plate [Cheng, Fig. 1, Item 32]; and
a second connection rod [Cheng, Fig. 1, Item 63], wherein a first end of the second connection rod is slidably hinged to the second rotation shaft [Cheng, Fig. 1, Shaft 11], and a second end of the second connection rod is rotatably connected to the second shell [Cheng, Fig. 3, Item 31].
As to Claim 12 Cheng teaches the foldable mobile terminal according to claim 11, wherein
the second rotation assembly further comprises a second sliding member [Cheng, Fig. 1, Item 62];
the second sliding member [Cheng, Fig. 1, Item 62] slidably sleeves on the second rotation shaft [Cheng, Fig. 1, Shaft 12]; and
the first end of the second connection rod [Cheng, Fig. 1, Item 64] is slidably connected to the second sliding member [Cheng, Fig. 1, Item 62]. 
Claim 13 Cheng teaches a foldable mechanism for a foldable mobile terminal [Cheng, Para 43, Mobile terminal], the foldable mobile terminal comprising a first shell [Cheng, Fig. 3, Item 31] and a second shell [Cheng, Fig. 3, Item 32] connected to each other, the foldable mechanism comprising:
a first rotation assembly [Cheng, Fig. 1, Rotation assembly that rotates around shaft 11], capable of being at least partially received in the first shell and able to slide towards or away from the first shell [Cheng, Fig. 1 and Para 44];
a second rotation assembly [Cheng, Fig. 1, Rotation assembly that rotates around shaft 12], capable of being at least partially received in the second shell and able to slide towards or away from the second shell [Cheng, Fig. 1 and Para 44]; and
a joining sheet [Cheng, Figs. 8-9 and Para 54-57, Belt 7] and two pressing elements [Cheng, Figs. 8-9 and Para 54-57, Connector 72 and connector 73], wherein the joining sheet crosses over the first rotation assembly and the second rotation assembly [Cheng, Figs. 8-9 and Para 54-57, Belt 7 crosses over the two rotation assemblies].
Cheng does not teach the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; one of the two pressing elements is arranged to extend through the first hole to be capable of being fixedly connected to the first shell and is slidable in the first hole; the other of the two pressing elements is arranged to extend through the second hole to be capable of being fixedly connected to the second shell and is slidable in the second hole. 
However in analogous art, Aoki teaches the joining sheet [Aoki, Fig. 3, Flexible metal sheet 110] defines a first hole in a first end of the joining sheet [Aoki, Fig. 3, Fastener channel 118 on 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheng such that the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; one of the two pressing elements is arranged to extend through the first hole to be capable of being fixedly connected to the first shell and is slidable in the first hole; the other of the two pressing elements is arranged to extend through the second hole to be capable of being fixedly connected to the second shell and is slidable in the second hole as taught by Aoki in order to improve the design of flexible displays in electronic devices and to protect the devices from over-bending [Aoki, Para 47].
The Examiner notes that the limitation following “capable of ….” in the “a first rotation assembly, capable of being at least partially received in the first shell and able to slide towards or away from the first shell” limitation is merely an intended use and does not carry patentable 
As to Claim 15 Cheng teaches the foldable mechanism for the foldable mobile terminal according to claim 13, wherein the joining sheet has a plurality of through holes spaced apart from each other [Cheng, Fig. 14, Sheet 700 with a plurality of through holes spaced apart from each other]. 
As to Claim 16 Cheng teaches the foldable mechanism for the foldable mobile terminal according to claim 13, wherein the joining sheet comprises:
a first joining portion, arranged at a first end of the joining sheet, wherein the first joining portion is arranged to connect with one of the two pressing elements [Cheng, Figs. 8-9 and Para 54-57, Plate 45];

a supportive portion, connected between the first and second joining portions, wherein the supportive portion is arranged to support a flexible display screen [Cheng, Figs. 8-9 and Para 54-57, Support bodies 41-44].
As to Claim 17 Cheng teaches the foldable mechanism for the foldable mobile terminal according to claim 16, wherein a bending portion is arranged at an intersection between the supportive portion and each of the first and second joining portions [Cheng, Figs. 8-9 and Para 54-57, Belt 7 with bending portions].
As to Claim 18 Cheng teaches the foldable mechanism for the foldable mobile terminal according to claim 16, wherein 
a supportive strip is arranged between the first rotation assembly and the second rotation assembly, the supportive portion is arranged to cross over the supportive strip [Cheng, Fig. 1, Item 1]; and
a fixing structure is arranged on the supportive portion and connected to the supportive strip [Cheng, Fig. 1, Item 1].
As to Claim 19 Cheng teaches a foldable unit for a foldable mobile terminal [Cheng, Para 43, Mobile terminal], comprising: 
a first shell [Cheng, Fig. 3, Item 31] and a second shell [Cheng, Fig. 3, Item 32]; and 
a foldable mechanism [Cheng, Figs. 1-2], connected to the first shell [Cheng, Fig. 3, Item 31] and the second shell [Cheng, Fig. 3, Item 32], and comprising:

a second rotation assembly [Cheng, Fig. 1, Rotation assembly that rotates around shaft 12], at least partially received in the second shell and able to slide towards or away from the second shell [Cheng, Fig. 1 and Para 44]; and
a joining sheet [Cheng, Figs. 8-9 and Para 54-57, Belt 7], a first pressing element, and a second pressing element [Cheng, Figs. 8-9 and Para 54-57, Connector 72 and connector 73], wherein the joining sheet crosses over the first rotation assembly and the second rotation assembly [Cheng, Figs. 8-9 and Para 54-57, Belt 7 crosses over the two rotation assemblies], 
Cheng does not teach the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; the first pressing element is arranged to extend through the first hole to fixedly connect to the first shell and is slidable in the first hole; and the second pressing element is arranged to extend through the second hole to fixedly connect to the second shell and is slidable in the second hole. 
However in analogous art, Aoki teaches the joining sheet [Aoki, Fig. 3, Flexible metal sheet 110] defines a first hole in a first end of the joining sheet [Aoki, Fig. 3, Fastener channel 118 on one side of the sheet 110] and a second hole in a second end of the joining sheet opposite to the first end [Aoki, Fig. 3, Fastener channel 118 on the opposite side]; the first pressing element [Aoki, Fig. 3, Fastener 142] is arranged to extend through the first hole to fixedly connect to the first shell [Aoki, Fig. 3, Curve support 112a] and is slidable in the first hole [Aoki, Fig. 3 and Para 54, Fastener channel 118 allows for fasteners 142 to move when the flexible display is curved or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Cheng such that the joining sheet defines a first hole in a first end of the joining sheet and a second hole in a second end of the joining sheet opposite to the first end; the first pressing element is arranged to extend through the first hole to fixedly connect to the first shell and is slidable in the first hole; and the second pressing element is arranged to extend through the second hole to fixedly connect to the second shell and is slidable in the second hole as taught by Aoki in order to improve the design of flexible displays in electronic devices and to protect the devices from over-bending [Aoki, Para 47].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646